 POSTAL SERVICE
 483 U.S. Postal Service 
and
 National Postal Mailhandlers
™ Union, Local 313, NPMHU. 
 Case 24
ŒCAŒ10805 January 5, 2011
 DECISION AND ORDER
 BY CHAIR
MAN 
LIEBMAN AND 
MEMBERS 
PEARCE
 AND 
HAYES
 On August 5, 2008, Administrative Law Judge M
i-chael A. Rosas issued the att
ached decision.  The R
e-spondent filed exceptions and a supporting brief, the 
General Counsel filed an answering brief, and the R
e-spondent filed a reply brief.  
 The National Labor Relations Board has delegated its 
authority in this pr
oceeding to a three
-member panel.
 The Board has considered the decision and the record 
in light of the exce
ptions and briefs and has decided to 
affirm the judge
™s rulings, findings,
1 and conclusions and 
to adopt the recommended Order as modified and set 
forth in full below.
2  The judge found that the Respondent vi
olated Section 
8(a)(5) and (1) of the Act by failing and refusing to fu
r-nish the Union with the prehiring test scores and final 
ratings of 22 bargaining unit employees hired in 2007.  
On exception, the Respondent conten
ds that it was d
e-nied due process because the co
mplaint alleges that the 
Respondent unlawfully refused to furnish the scores and 

ratings of all 8000
-plus applicants in 2007, not merely 
the 22 whom the Respondent hired that year.  Additiona
l-ly, the Responde
nt argues that it did not furnish the r
e-quested information because it had substa
ntial concerns 
about the applicants
™ confidentiality interests.  For the 
reasons set forth below, we reject the Respondent
™s ar-guments and adopt the judge
™s finding of a viol
ation. 
 I. FACTS
 The Respondent employs mail handlers, approximately 
70 percent of whom are veterans of the armed forces.  To 
1  The Respondent has excepted to some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an admini
s-trative law judge™s credibility resolutions unless the clear preponde
r-ance of all the relevant evidence convinces us that 
they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 2  We shall modify the judge™s recommended Order to include the 
app
ropriate remedial language for the violation found, and to provide 
for posting of the notice in accord with 
J. Picini Flooring
, 356 NLRB 
11
 (2010).  
For the reasons stated in his dissenting opinion in 
J. Picini 
Flooring
, Member Hayes would not require elec
tronic distrib
ution of 
the notice.  We shall also delete par. 2(b) of the judge™s reco
mmended 
Order because a general bargai
ning order is not warranted to remedy 
this information request violation.  See 
H & R Industrial Se
rvices
, 351 
NLRB 1222, 1222 fn. 3 
(2007).  Finally, w
e shall substitute a new 
notice to conform to the language set forth in the Order as mod
ified.  
 apply for work as a mail ha
ndler at the Respondent
™s 
facilities, applicants must first take 
ﬁTest 473,
ﬂ which 
measures the applican
ts™ aptitude, skills and abilities, as 
well as personal characteristics and experience relevant 
to the pos
ition.  
 Test 473 is a four
-part multiple
-choice test.  Part A r
e-quires applicants to compare two lists of addresses for 

discrepancies.  Part B requir
es them to pr
ovide specified 
information on a blank postal form, or identify where on 
a form to place specified information.  In 
part 
C, appl
i-cants are asked to categorize information, first using a 
coding guide and then without the coding guide, based 
on 
memory.  In 
part 
D, applicants answer questions 
about their personal characteristics and experience.  For 
example, applicants are asked to gauge the extent to 
which they agree with the statement
, ﬁYou do not like 
having your work interrupted.
ﬂ Passing scor
es on Test 473 range from 70 to 100 
points.  Once the test is scored, applicants may receive an 
additional 5 to 10 points based on their veterans
™ prefe
r-ence.  An applicant
™s final ra
ting is the sum of her test 
score and her veterans
™ preference points.  O
nce this final 
rating is determined, applicants are placed on the R
e-spondent
™s hiring register by rank.  The register contains 
the applicant
™s name, date of birth, standing, exam date, 
veterans
™ points, b
asic score, and the final rating.  Once 
applicants a
re hired, they are given an enter
-on-duty 
(EOD) date, which reflects their first day of work and 

which is later used to compute se
niority.  Finally, upon 
hire, the employees
™ names are removed from the hiring 
register and placed on the Respondent
™s hiring 
wor
k-sheet.  In 2007, more than 8
000 applicants appeared on 
the hiring register, from which the Respondent hired 22.
 The 
applicant information package 
for Test 473 co
n-tains a 
ﬁPrivacy Act Statement,
ﬂ informing applicants 
that providing certain personal info
rmation on their a
n-swer sheets is voluntary and may only be disclosed for 

specified reasons, including 
ﬁas required by the National 
Labor Relations Act.
ﬂ  This personal information e
n-compasses certain data contained on the hiring regi
ster, 
including an app
licant
™s name, date of birth, exam date, 
and veterans
™ preference (including corresponding 
points).  The Test 473 
answer sheet 
contains similar la
n-guage, stating that information provided by appl
icants 
may be disclosed 
ﬁto labor organizations as required b
y law.
ﬂ  Additionally, the R
espondent maintains a 
ﬁGuide 
to Privacy and the Freedom of Information Act,
ﬂ which 
is available to the public and which expressly provides 

that recruiting, examination, and placement records, i
n-cluding records related to 
ﬁtest s
cores,
ﬂ may, as a stan
d-ard routine use, be disclosed to a labor organization 
ﬁ[a]s 
required by law . . . when needed by that organiz
ation to 
356 NLRB No. 75
                                                             DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 484 perform its duties as the collective bargaining represent
a-tive of Postal Service employees.
ﬂ  Consistent with that 
privacy guide, there is no evidence that the R
espondent 
assured applicants or emplo
yees that their test scores 
would not be disclosed to the Union.  
 Article 12 of a collective
-bargaining agreement b
e-tween the Respondent and the Union, effective from 
2006 to 2011, provides that the parties shall 
ﬁcontinue 
relative seniority standing properly established under 
past principles, rules and instru
ctions,
ﬂ and authorizes 
unit employees to request correction of their seniority 
standing.
 On July 2, 2007,
3 Union Pre
sident Julio Figueroa 
emailed the Respondent
™s human resources specialist, 
Carlos Perez, requesting 
ﬁthe register listing for those 
candidates qualified for hiring,
ﬂ and specifying that 
ﬁ[t]he listing should include the ve
teran employees as 
well as non
-vet
erans and their position in the roster.
ﬂ  Figueroa sent this request because several bargaining
 unit employees, who were veterans of the armed forces, 
had raised concerns that several no
nveterans had been 
hired b
efore them, even though the veterans had app
lied 
much earlier than the nonveterans.  On July 17 and 26, 
Figueroa emailed Perez reiterating his information r
e-quest.  Human Resources Manager Carol Rube
nstein 
responded on July 26, stating that Labor Relations Ma
n-ager Keith Reid would follow
up on Figuer
oa™s request.
 In August, Figueroa and Union Vice
 President Miguel 
Pazo de Jesus met with Reid in his office.  Figueroa r
e-minded Reid of the ou
tstanding information request, and 
explained that he had received complaints from veteran 

emplo
yees that nonvetera
ns had been given preferential 
hiring treatment.
 By letter dated October 18, Respondent
™s labor rel
a-tions manager
, Juan Delgado
, informed Figueroa that the 
information request was extensive and encompassed co
n-fidential information.  He added that the reque
st was b
e-ing processed, and that Figueroa would be informed 
when all of the documents were available.  Having r
e-ceived no fu
rther response, on November 15, the Union 
filed an unfair labor practice charge alleging that the R
e-spondent failed and refused to f
urnish the Union with the 
information requested on July 2.  The charge described 
the requested information as 
ﬁthe listing for those cand
i-dates qualified for hiring, i
ncluding veteran employees 
and non veterans, and their positions in the roster.
ﬂ   On Dec
ember 17, the Respondent
™s legal represent
a-tive, Leslie Rowe, i
nformed Figueroa by email that the 
2007 hiring register information relating to the appl
i-cants
™ scores would be redacted unless he obtained the 
3  All dates are in 2007, unless stated ot
herwise.
 applicants
™ consent to r
elease them.  Figueroa em
ailed 
Rowe a few hours later, insisting that the Respondent 
furnish the i
nformation in unredacted form or explain its 
legal basis for refusing to do so
.  By letter dated Dece
m-ber 19, Delgado informed Figueroa that the inform
ation 
would be available for rev
iew in Delgado
™s office or that, 
alternatively, Delgado could mail him a copy.  On D
e-cember 20, Rowe sent Figueroa an email stating that the 

Respondent was willing to provide the Union with a 
copy of the 2007 hiring register, but with the basic and 
final s
cores redacted as 
ﬁa way to satisfy your request 
without compr
omising the privacy of the test takers.
ﬂ The next day, Figueroa reviewed the 2007 hiring regi
s-
ter in Delgado
™s office with the scores redacted.  Imm
e-diately thereafter, Figueroa emailed Rowe sta
ting that 
this information did not satisfy the information request, 

in part because it did not indicate the applicants
™ vete
r-ans
™ preference.
4  The Respondent
™s law department su
b-sequently sent the Union a copy of the 2007 hiring regi
s-
ter, but with applica
nts
™ basic scores and final ratings 
redacted.  
 On January 30, 2008,
5 Figueroa submitted a followup 
information request for the 
ﬁCaribbean District Hiring 
Registers including the scores of all the candidates (ve
t-eran and nonveteran) for the year of 2007,
ﬂ along with 
the ind
ividuals
™ names, veterans
™ status, final rating
, and 
eligibility position on the register.  Reid responded the 

same day, i
nquiring as to the relevance of the followup 
request, noting that many individuals on the 2007 regi
s-
ter were a
pplica
nts and not unit employees.  Reid also 
asked Figueroa to explain why he sought the names of 
any individuals known to have been 
ﬁharmed.
ﬂ  Also that 
day, the Union filed an amended charge alleging that the 
Respondent r
efused to furnish the Union with 
ﬁthe b
asic 
scores and final ratings of the Mailhandler candidates in 
the Caribbean District registry from January of 2007 to 
January of 2008.
ﬂ  
Additionally, Figueroa responded to 
Reid that the information previously provided was i
n-complete, and that he had amen
ded the Union
™s unfair 
labor practice charges as d
escribed above.
 On February 1, Figueroa wrote Reid and Rowe repea
t-ing the January 30 i
nformation request.  By email dated 
February 4, Rowe responded and asked Figueroa whether 
he was requesting new informat
ion.  That same day, Reid 
also responded and explained that he was attempting to 
assess relevance as to who may have been injured and 
the Union
™s right to represent their interests.  There was 
no further communication between the parties.
 4  Figueroa further complained to Rowe that the information was i
n-
complete, because it fa
iled to provide the test scores or the ﬁother i
n-
formation requested by the U
nion.ﬂ  
 5  All dates hereafter are 2008, unless ot
herwise indicated.
                                                                                                                        POSTAL SERVICE
 485 On February 29, t
he General Counsel issued a co
m-plaint alleging that, on or about January 30, the Union 
requested 
ﬁamong other things, the basic test scores and 
final ratings of all prospective candidates for mailhandler 

positions in Respo
ndent
™s Caribbean District Registr
y for 
calendar year 2007
ﬂ and that the Respondent violated 
Section 8(a)(5) and (1) of the Act by failing and r
efusing 
to furnish that requested information. 
 II. THE JUDGE
™S DECISION
 The judge first found that the test scores of applicants 
who were not hir
ed by the Respondent involved matters 
outside the bargaining unit, and were thus not relevant to 
the Union
™s bargaining duties.
6  However, the judge fu
r-ther found that, during the hearing, the Union made clear 
that its information r
equest specifically incl
uded the test 
scores of the 22 mail handlers hired off the 2007 hiring 

register.  The judge explained that this information was 
necessary for the calculation and verification of se
niority 
for the existing employees, and thus was presumptively 

relevant to t
he Union
™s role as the bargaining represent
a-tive.  In addition, the judge r
ejected the Respondent
™s 
argument that the test scores and final ratings of the 22 

employees were confidential, distinguishing 
Detroit Ed
i-son Co. v. NLRB
, 440 U.S. 301 (1979), in wh
ich the S
u-preme Court found a legitimate and substantial confide
n-tiality interest in the scores of ce
rtain job applicants who 
had failed a psychological aptitude test.  The judge found 
that, unlike 
Detroit Edison
, the scores at issue here were 
of applicant
s who passed the test and were hired into the 
positions for which they applied.
 The Respondent excepts, reasserting its arguments to 
the judge, and add
itionally contending that it was denied 
due process because the judge found a violation not a
l-leged in th
e complaint.  As explained below, we find that 
these exceptions lack merit. 
 III. ANALYSIS
 A.
 Due Process
 ﬁDue process requires that a r
espondent have notice of 
the allegations against it so that it may present an appr
o-priate defense.
ﬂ  KenMor Electric Co.
, 355 NLRB 
1038, 
1043 (2010); 
Earthgrains Co.
, 351 NLRB 733, 735 
(2007).  Typically, such notice is furnished by the alleg
a-
tions set forth in the complaint.  
KenMor Ele
ctric
, supra.  
However, the Board will also consider any represent
a-tions made by the Gen
eral Counsel co
ncerning the theory 
of the allegation.  See, e.g., 
Iron Workers Local 118 
(Pittsburgh Des Moines Steel)
, 257 NLRB 564, 565
Œ566 (1981), enfd. 720 F.2d 1031 (9th Cir. 1983).  
ﬁThe pr
e-cise procedural protections of due process vary, depen
d-6  There are no exceptions to this finding.
 ing o
n the circumstances, because due process is a flex
i-ble concept unrestricted by any bright
-line rules.
ﬂ  Sun-shine Piping, Inc.
, 351 NLRB 1371, 1378 (2007).
 The Respondent argues that it was denied due process 
because it had not been placed on notice that it
s alleged 
refusal to provide information related to the 22 succes
s-ful applicants, as distinguished from the thousands of 
unsu
ccessful applicants.  This argument is without merit 
because the factual assertion upon which it is predica
t-edŠthat the Respondent 
had no notice of an alleged vi
o-lation involving information concerning the 22 suc
ces
s-
ful applicants
Šis plainly incorrect.  
 The complaint alleges that the Respondent violated 
Section 8(a)(5) and (1) of the Act by failing and refusing 
to furnish the Union w
ith the information requested on 
January 30, including 
ﬁamong other things, the basic test 
scores and final ratings of all prospective candidates for 
mai
lhandler positions . . . for calendar year 2007.
ﬂ  That 
complaint allegation encompasses 
all
 8000-plus 
appl
i-cants in 2007, 
including
 the 22 successful applicants who 
were hired by the Respondent into the Caribbean District 
that year.  Thus, the R
espondent misreads the complaint, 
and unreasonably so, when it asserts that the co
mplaint 
covers only unsuccessfu
l applicants and not the 22 su
c-cessful appl
icants who were hired into the bargaining 
unit.  
 Further, the circumstances demonstrate that the R
e-spondent was on notice that it was alleged to have speci
f-ically withheld the scores and ratings of the 22 emplo
y-ees hired in 2007.  In its initial request, dated July 2, 
2007, the Union specified that 
ﬁ[t]he listing should i
n-clude the veteran 
employees
.ﬂ  (Emphasis added.)  In 
August 2007, the Union reiterated its request and e
x-plained to the Respondent that veteran 
employees had 
complained that non
veterans had been given prefe
rential 
hiring treatment over them.  Later, in its November 15, 
2007 unfair labor practice charge, the Union described 
the requested information as 
ﬁthe listing for those cand
i-dates qualified fo
r hiring, including veteran 
employees
 and non veterans, and their positions in the roster.
ﬂ  (Emphasis added
.)  Additionally, in its followup request 
of January 30, 2008, the Union specified that it sought 

the information of 
ﬁall the candidates . . . for t
he year of 
2007,ﬂ which, as explained above, includes the 22 su
c-cessful applicants hired in 2007
.7  Finally, at the hearing, 
7  Thus, the record contradicts the Respondent™s assertion that th
e Union first r
equested the scores and ratings of the 22 employees at the 
unfair labor practice hea
ring.  Indeed, Manager Reid™s January 30, 
2008 email, in which he indicated that many individuals on the register 
were not employees, suggests that the Respo
ndent understood that the 
Union™s request included the 22 successful appl
icants/employees.  
Reid™s January 30 and February 4, 2008 emails, where he que
stioned 
Figueroa about which individuals were ﬁharmedﬂ and ﬁinjured,ﬂ also 
                                                                                                                       DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 486 counsel for the General Counsel represented that the 
scores and ratings of the 22 successful applicants hired in 
2007 were at issue
.8  These facts lead inescapably to the 
conclusion that the Respondent understood that the 
scores and ratings of the 22 employees, as well as the 
other candidates, were at issue.  Consequently, we reject 

the Respo
ndent
™s due process argument.
 The Responden
t has also not shown that it suffered any 
prejudice as a result of the circumstances here.  It has not 
demonstrated how it would have altered its trial strategy 
had the complaint included a separate, but unnecessary, 
all
egation that the Respondent violated
 the Act by failing 
to produce the test scores and final ratings of the 22 su
c-cessful applicants.  Indeed, on brief, the only defense the 
Respondent pursues is its confidentiality argument, 
which the parties fully litigated at the hearing.  More
o-ver, had t
he Respondent gen
uinely questioned the scope 
of the complaint before the hearing, it could have filed 
motions to strike or for a more definite stat
ement.  Had 
the Respondent felt prejudiced by the General Counsel
™s 
representation during the hearing that th
e scores and final 
ratings of the 22 successful applicants were at issue, it 
could have filed a motion for continuance.  The R
e-spondent, however, did not take advantage of these pr
o-cedural options.  This overall lack of prejudice further 

supports rejecting
 the Respondent
™s due process arg
u-ment. 
 suggest that the Respondent co
ntinued to understand that the Union™s 
request concerned veteran employees™ complaints of unfair hiring.  
 8  The record contains the following coll
oquy between the judge and 
counsel for the General Counsel:
 JUDGE ROSAS:  Okay.  You know what?  Let me hear
 it from 
you.  What™s, what™s the General Counsel and Charging Party™s 

position with respect to the relevance or the justification for the 
inform
ation that was being sought?
 MR. ORTIZ
:  Your Honor, the information sought by the U
n-
ion is rel
evant based on
Š JUDGE ROSAS:  Relevant to who?  Relevant with respect to 
whom?  
 MR. ORTIZ
:  To the veterans who may have been discrimina
t-ed [sic].
 JUDGE ROSAS:  That were not employed or that were e
m-ployed and a member of the bargaining unit?
 MR. ORTIZ
:  May not have bee
n employed in their turn or 
may have been selected to a different to which they could may be 

hired to get a higher pos
ition [sic].
 JUDGE ROSAS
:  You
™re referring to people who are me
mbers 
of the bargaining unit?
 MR. ORTIZ
:  I
™m referring to a
pplicants.
 JUDGE ROSAS:  Who would not be in the bargai
ning unit?
 MR. ORTIZ
:  As an applicant, they would not be in the ba
r-gaining unit.
 JUDGE ROSAS:  Right, right.  And are you also referring to 
bargaining unit me
mber[s]?
 MR. ORTIZ
:  Exactly
 [Emphasis added.]
 B.
 Merits of the Information
-Request Alleg
ation
 It is well established that, as part of its obligation to 
bargain in good faith, an employer must, upon request, 
furnish a union with information that is relevant and 
nec-essary for it to perform its statutory duties.  
NLRB v. A
c-me Industrial Co.,
 385 U.S. 432 (1967).  
The Board a
p-plies a broad, discovery
-type standard for determining 
relevance.  See, e.g., 
Mid
-Continent Concrete
, 336 
NLRB 258, 258 (2001), enfd. 308 F.3d
 859 (8th Cir. 
2002).  
The test scores and final ratings of the 22 ba
r-gaining unit employees hired in 2007, as well as their 
names, veterans
™ status, and standing on the hiring regi
s-
ter are clearly relevant to the Union
™s statutory duty to 
police the colle
ctive
-bargaining agreement.  Article 12 of 
that agreement, which governs seniority, i
ncorporates by 
reference the Respondent
™s practice of basing seniority 
on an employee
™s enter
-on-duty (EOD) date, which, in 
turn, is directly affected by his test score, v
eterans
™ sta-tus, final rating, and standing on the hiring register.  I
n-deed, the Respondent essentially concedes the rel
evance 
of the inform
ation in its brief, stating that 
ﬁ[a]n existing 
employee who believed his EOD date should have pr
e-ceded that of anot
her employee because he had taken 
Test 473 on or before the other employee and had the 
same or higher final rating than that employee but was 
hired after him is authorized under Article 12 to r
equest a 
correction of his se
niority standing.
ﬂ 9   We also agr
ee with the judge, although for a more li
m-ited reason, that the Respondent failed to establish its 

confidentiality defense.  A party asserting a confidential
i-ty defense must prove a legitimate and substantial conf
i-dentiality interest in the information wit
hheld.   
Pennsy
l-vania Power Co.
, 301 NLRB 1104, 1105 (1991).  Conf
i-dential information is limited to a few general cat
egories 
that would reveal, contrary to promises or reasonable 
expectations, highly personal information.  
Detroit 
Newsp
aper
 Agency
, 317 NL
RB 1071, 1073 (1995).  Such 
confidential information may include 
ﬁindividual med
i-cal records or psychological test results; that which 
would reveal substantial pr
oprietary information, such as 
trade secrets; that which could re
asonably be expected to 
lead 
to harassment or r
etaliation, such as the identity of 
witnesses; and that which is traditionally privileged, such 
as memoranda prepared for pending lawsuits.
ﬂ  Id.  A
d-9  We fin
d it unnecessary to pass on whether the requested info
r-mation was, as the judge found, 
pr
esumptively
 relevant to the Union™s 
statutory duties.  Even assuming it was not, the Union demonstrated its 
relevance to policing the seniority clause.  Mor
eover, Unio
n President 
Figueroa explained that relevance to Reid during their meeting in A
u-
gust 2007 and in greater detail at the hearing.  See 
H & R I
ndustrial 
Services
, 351 NLRB 1222, 1224 (2007) (u
nion™s reasons for requesting 
information that is not presumptively
 relevant may be communicated at 
the unfair labor practice hearing).
                                                                                                                                                          POSTAL SERVICE
 487 ditionally, the party asserting the confidentiality defense 
may not simply refuse to furn
ish the requested info
r-mation, but must raise its confidentiality concerns in a 
timely manner and seek an accommodation from the ot
h-er party.  Id. at 1072.
 We find that the Respondent has failed to establish the 
existence of a legit
imate and substantial co
nfidentiality 
interest.  The Respondent bases this d
efense solely on the 
argument that applicants (including those who became 

employees) would be sensitive to disclosure of their test 
results.  Regar
dless of any such sensitivity, the record 
shows that appl
icants had no legitimate expe
ctation that 
their test results would remain confidential.  Rather, gi
v-en the circumstances, they reasonably should have u
n-
derstood that disclosure could occur for various re
asons, 
including proceedings before the Board.  Both 
the Test 
473 information package and answer sheets expli
citly 
state that if applicants choose to provide personal info
r-
mation, including veterans
™ points, the Respondent may 
disclose that information to a labor organization or 
Fed-eral 
government agencies, 
such as the Board.  Co
nsistent 
with those statements,
 the Respondent
™s privacy guide 
specifically provides that examination and plac
ement 
records, the very information in dispute here, may be 
disclosed to a labor organization as required by law.  
There is 
no evidence that the Respondent made any co
n-trary promises of confide
ntiality about test scores.  Given 
all these factors, applicants would reasonably understand 
that disclosure would extend to all portions of their e
x-ams, including test results and final 
ratings.  There is no 
record evidence that any applicant contested the scope or 
meaning of any of this disclosure la
nguage.  Applicants 
who proceeded to furnish their personal information and 
complete the exam thus had no legitimate confide
ntiality 
interes
t in test results they knew were subject to discl
o-sure to labor organizations.  As the basis for the R
e-spondent
™s confidentiality arguments fails, we accordin
g-ly reject its defense. 
 Contrary to the Respondent
™s argument, 
Detroit Ed
i-son,
 supra, does not su
pport a contrary result.  In that 
case, the Supreme Court held that the e
mployer had a 
legitimate and substantial conf
identiality interest in the 
test scores of named appl
icants who took a psychological 
aptitude test.  The employer in that case 
ﬁadminister
ed 
the tests to applicants with the express commitment that 
each applicant
™s test score would remain confidential.
ﬂ  Id. at 306.  The Court described that commitment as a 

ﬁpromise of confidentiality to the e
xaminees.
ﬂ  Id. at 317.  
Here, in contrast, the R
espondent made no such pro
mise.  
To the contrary, the Respondent expressly informed a
p-plicants about the possibility of disclosure to labor orga
n-izations in the inform
ation packet, on the answer sheet, 
and through its 
guide to p
rivacy and the Freedom of I
n-formation Act, which is made available to the pu
blic.
 For the reasons above, we adopt the judge
™s finding 
that the Respondent violated Section 8(a)(5) and (1) of 
the Act by refusing to furnish the Union with the info
r-mation it requested on January 30, 2008
, regarding the 
22 e
mployees hired in 2007, including their test scores, 
veterans
™ preference, final ratings, and register stan
d-ing.
10 ORDER
 The Respondent, U
.S. Postal Service, San Juan, Puerto 
Rico, its o
fficers, agents, successors, and assigns, shall 
 1. Cease and desist from
 (a) 
Failing and refusing to furnish the National Postal 
Mailha
ndlers
™ Union, Local 313, NPMHU (the Union) 
with r
equested information that is relevant and necessary 
to its role as the exclusive collective
-bargaining repr
e-sentative of 
the employees in the appropriate unit spec
i-
fied in the collective
-bargaining agreement between the 
Respondent and the Union, which agreement is effe
ctive 
through November 20, 2011.
 (b) 
 In any like or related manner interfering with, r
e-straining, or coerci
ng employees in the exercise of rights 
guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act
. (a) Furnish the Union with the inform
ation requested 
on January 30, 2008, regarding t
he 22 bargaining unit 
employees hired into the Caribbean Di
strict during 2007, 
including their basic test scores and final ratings.
  (b)  Within 14 days after service by the Region, post 
at its San Juan, Puerto Rico facilities copies of the a
t-tached notice
 marked 
ﬁAppendix.
ﬂ11  
Copies of the n
o-tice, on forms provided by the Regional Director for R
e-gion 24, after being signed by the Respondent
™s autho
r-ized representative, shall be posted by the Respondent 

and maintained for 60 days in conspicuous places inclu
d-
ing all places were notices to emplo
yees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by 
email, posting on an intranet or internet site, and/or other 

electronic means, if t
he Respondent customarily co
m-10  In a footnote in its brief in support of exceptions, the Respondent 
asserts that prev
ious iterations of the hiring register are unavailable, but 
offers no record support for that asser
tion.  The Respondent bears the 
burden of proving that requested info
rmation does not exist, and it did 
not prove that past versions of the hiring register are unavailable.  
Sa-
maritan Medical Center
, 319 NLRB 392, 398 (1995).  
 11  If this Order is enforced
 by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Appeals E
nforcing an Order of the 
National L
abor R
elations Board.ﬂ  
                                                             DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 488 municates with its employees by such means.  Reason
a-ble steps shall be taken by the Respondent to ensure that 
the notices are not altered, d
efaced, or covered by any 
other material.  In the event that, during the pendency of 

these proceedings, the Respondent has gone out of bus
i-ness or closed the facilities involved in these procee
d-ings, the Respondent shall duplicate and mail, at its own 
expense, a copy of the notice to all current employees 

and former employees employed by the
 Respondent in 
the position of mailhandler at its San Juan facilities since 

January 30, 2008.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Gover
nment
  The National Labor Relations Board h
as found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this n
otice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 Act together with other employees for you
r ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 fail and refuse to furnish National Postal 
Mailhandlers
™ Union, Local 313, NPMHU (the Union) 
with requested information that is rel
evant and necessary 
to its r
ole as the exclusive collective
-bargaining repr
e-sentative of employees in the unit specified in our colle
c-tive
-bargaining agreement with the Union, which is e
f-fective through November 20, 2011.  
 WE WILL NOT
 in any like or related manner interfere 
with, re
strain, or coerce our employees in the exercise of 
the rights listed above.
 WE WILL 
furnish the Union with the information r
e-quested on January 30, 2008, regarding the 22 bargaining 

unit employees hired into the Caribbean District during 
2007, including th
eir basic test scores and final ratings.
  U.S. POSTAL 
SERVICE
  Jose Luis Ortiz, Esq., 
for the General Counsel.
 Peter Gallaudet, Esq., 
of New York, New York, for the R
e-spondent.
 Julio A. Figueroa, 
of San Juan, Puerto Rico, for the Char
ging 
Party.
 DECISION
 STATEMENT OF THE 
CASE
 MICHAEL 
A. ROSAS
, Administrative Law Judge. This case 
was tried in San Juan, Puerto Rico, on April 22, 2008. The 
charge was filed November 15, 2007, by the National Postal 
Mailhandler
™s Union, Local 313 (the U
nion).
1  The complaint, 
issued February 29, 2008, alleges that the United States Postal 
Service (the Respondent) violated Section 8(a)(5) and (1) of the 

National Labor Relations Act (the Act) by failing and refusing 

to provide the Union with the test scores and final ratings of all
 prospective candidates for mail handler positions in the R
e-spondent
™s Caribbean Di
strict Registry for 2007. On March 14, 
2008, the Respondent answered the complaint, a
dmitted its 
refusal to provide the information, but a
sserted that: (1) such 
refusal was 
lawful b
ecause the information sought was not 
necessary or relevant to the Union
™s perfor
mance of its duties 
as the exclusive bargaining agent of the unit; (2) the test scores 
sought were conf
idential in nature; (3) the Respondent partially 
responded to th
e request by releasing nonconfidential info
r-mation and engaged in discussions attempting to arrive at a 
compromise s
olution.
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 
by the Gene
ral Counsel and the Respondent, I make the follo
w-ing
 FINDINGS OF 
FACT
 I. JURISDICTION
 The National Labor Relations Board 
(the Board) 
has juri
s-diction over this matter by virtue of section 1209 of the Postal 
Reorganiz
ation Act. The Union is a labor organiza
tion within 
the meaning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. The Parties
 The Union is 
the exclusive bargaining agent for mail ha
n-dlers in the Caribbean District, which includes the Commo
n-wealth of Puerto Rico (the bargaining un
it). Most of the a
p-pro
ximately 250 mail handlers in the Cari
bbean District are 
located at its main distribution facility in San Juan, Puerto Rico 

(the San Juan Post Office). Approximately 70 percent of the 

mail ha
ndlers are veterans of the United States
 Armed F
orces. 
Julio Figueroa is president of the Union. 
Miguel Pazo de Jesus 
is vice president.
 The Respondent
™s personnel involved in this controversy are 
the following: Carlos Perez, a human resources specialist; Si
l-via Feliciano, a labor relations special
ist; Carol Rubenstein, a 
human resources manager; Priscilla Maney,
2 a district ma
nager; 
Keith Re
id and Juan Delgado, labor relations ma
nagers; and 
Leslie Rowe, a legal represent
ative.
3 1 All dates are in 2007, unless otherwise indicated.
 2 Stipulated fact 5 refers to a ﬁPriscilla Manningﬂ but the joint exhi
b-
its ind
icate that her name is actually ﬁPatricia Maney.ﬂ
 3 Stipulated facts 1
Œ8; Tr. 66
Œ67. 
                                                             POSTAL SERVICE
 489 B. The Collective
-Bargaining Agre
ement
 The term of the Union
™s current 
collective
-bargaining 
agreement with the Respondent is November 21, 2006, to N
o-vember 20, 2011.
4  It contains several provisions relevant to 
this controversy. Article 3 gives the Respo
ndent 
ﬁthe exclusive 
right, subject to the prov
isions of this Agreement 
and consistent 
with applicable laws and regulations
ﬂ to hire e
mployees for 
positions within its organization. 
 Once hired, an employee begins a 90
-day probationary per
i-od. If that per
iod is successfully completed, a
rticle 12.1 d
irects 
a computation of seni
ority based upon the first day of emplo
y-ment. Article 12.2 addresses the principles of seniority by clar
i-fying that the parties 
ﬁwill co
ntinue relative seniority standing 
properly established under past principles, rules and instru
c-tions.
ﬂ It is further no
ted that, 
ﬁ[i]f an employee requests a co
r-rection of seniority standing, it is the responsibility of the r
e-questing employee to identify and restate the specific instru
c-tions, rule or practice in support of the request.
ﬂ Responsibility 
for administr
ation o
f seniority falls to the 
ﬁinstallation head.
ﬂ The installation head is responsible for posting 
ﬁa seniority list 
of Mail Handlers on all official bulleting boards for that insta
l-lation. The se
niority list shall be corrected and brought up to 
date quarterly
.ﬂ As defined under this category, the bid process 
includes employee requests for assignment to a vacancy, a ne
w-ly established duty assignment or a pr
eferred assignment.
 Article 15 authorizes the Union to file a grievance in the 
event that a dispute arises
 between the parties as to wages, 
hours, and co
nditions of employment affecting more than one 
employee in the office. A grievance is defined to include an 
employee complaint involving the application or compliance 
with the provisions of the collective
-barg
aining agreement.  
 Article 31.3(A) requires the Respondent to 
ﬁmake available 
for inspection by the Union all relevant information necessary 
for collective bargaining or the enforcement, administration or 
interpretation of this agreement, including inform
ation nece
s-sary to determine whether to file or to continue the processing 
of a grievance under this Agreement. Upon the written r
equest 
of the Union, the Employer will furnish such information, pr
o-vided, however, that the Employer may require the Union to
 reimburse the USPS for any costs reasonably incurred in o
b-taining the information.
ﬂ Article 31.3(B) fu
rther states that 
ﬁRequests for information relating to purely local matters 
should be submitted by the local Union representative to the 

installation he
ad or desi
gnee. All other requests for information 
should be directed by the Union to the Vice President, Labor 
Relations.
ﬂ  C. Test 473 and the Hiring Register
 Test 473 was the standard entrance examination given to all 
applicants for the mail ha
ndler pos
ition at the Respondent
™s facilities, including those in the San Juan Post Office. The test 
is intended to measure an applicant
™s aptitude, skills and abil
i-ties, and psychological factors, such as personal characteristics, 
tendencies and experiences releva
nt to the position. Appl
icants 
who took Test 473 were given a basic score. The minimum 
passing score for Test 473 was 70. Additional points for vete
r-4 Jt. Exh. 24.
 an™s preference, if applicable, were to be added in order to a
r-rive at a final rating. After Test 473 exami
nations were pr
o-cessed, applicants were sent a n
otice of rating, which listed the 
basic score and final rating. Applicants were then placed, in 

order of their final rating, on a hiring register for the San Juan 

Post O
ffice (the 2007 hiring register) for a 
period of 2 years.
5 In 2007, over 9000 applicants took Test 473 for placement 
on the hiring register. A
pproximately 8000 applicants passed 
the test and were placed on the hiring register. In a
ccordance 
with the Respondent
™s standard pr
ocedure, human resour
ce staff was required to consider the applicants with the three 
highest final ratings for each vacancy. The three appl
icants 
were then interviewed and a background investigation pe
r-formed. After applicants were offered employment and dete
r-mined to be 
medic
ally suitable, an enter
-on-duty (EOD) date 
was issued. The EOD date is significant because it is the date 
used in determining se
niority. In 2007, the San Juan Post Office 
hired 22 mail handler applicants.
6 Once an applicant completes Test 473, the Responde
nt pr
o-cesses and scores the information electronically in order to 
determine a basic score. Applicants eligible to receive a vete
r-an™s preference receive an additional 5 or 10 points, whichever 
is applicable. Veteran
™s pre
ference points, if any, are added 
onto the basic score to arrive at a final rating. The basic scores 
of applicants without veteran
™s prefe
rence points become their 
final ratings. Once a final rating is determined, applicants were 
to be ranked on the 2007 hiring register in order of their s
tan
d-ing. The 2007 hiring register contains, in pertinent part, an a
p-plicant
™s name, date of birth, standing, exam date, applicable 
veteran
™s points, basic score, and final rating.
7 The Applicant Information Package for Examination 473 
states in pertinent p
art, that a
pplication information may be 
disclosed 
ﬁto entities or individuals under contract with USPS
ﬂ and 
ﬁas required by the National Labor Relations Act.
ﬂ8 The 
ﬁ473 Answer Sheet,
ﬂ which contains personal background i
n-formation, states that 
ﬁ[p]rovidin
g the required info
rmation is 
voluntary, but if not provided, you may not receive full consi
d-eration for a position.
ﬂ Disclosure of the i
nformation to others 
is restrictive to certain instances, including di
sclosure 
ﬁto labor 
organizations as required by l
aw.
ﬂ9 Finally, the Respondent
™s Guide to Privacy and the Freedom of Information Act i
ncludes 
ﬁDisclosure to Labor Organizations
ﬂ as a 
ﬁStandard Routine 
Useﬂ of employees
™ records:
  As required by applicable law, records may be furnished to a 

labor organiza
tion when needed by that organization to pe
r  5 The Respondent offered the expert testimony of Ma
rtha Hennen, an 
industrial psychologist
, to support its conte
ntion that applicants are 
concerned about the di
sclosure of test scores because they will reveal 
information about their aptitude, skills, abil
ities, and personal chara
c-teristics. (Stipulations 9
Œ10; Jt. Exhs. 20
Œ22; Tr. 80
Œ91, 98
Œ102, 108
Œ110, 119
Œ121.) 
 6 R. Exh. 1; Tr. 104, 116
Œ117, 119. 
 7 There was no dispute as to the how the test is administered. (Tr. 
101
Œ104, 118, 137; Jt. Exh. 20; R. Exh
. 2.)
 8 Jt. Exh. 21, p. 2.
 9 Jt. Exh. 22, p. 2.
                                                                                                                        DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 490 form its duties as the collective bargaining representative of 
Postal Service employee in an appropriate bargaining unit.
10   D. The Union
™s Information Request
 Prior to July 2, Figueroa was approached by seve
ral bargai
n-ing unit emplo
yees, who were veterans. They asked Figueroa 
why nonveteran coworkers started working b
efore them, even 
though the veterans applied much earlier than the nonveterans. 
As a result, o
n July 2, F
igueroa sent an e
mail to Perez, with a 
copy to Feliciano and Rubenstein, r
equesting a copy of the 
2007 hiring register: 
  PEREZ
: The purpose of this message is to officially request 
the register listing for those candidates qualified for hiring. 

The listing should include the veteran employees 
as well as 
non-veterans and their position in the roster. Thanks in a
d-vance for your anticipated cooperation pertaining this matter. 

Any questions, feel free to contact us at your earliest conve
n-ience.
11   Figueroa followed up on his request with
 another e
mail to 
Perez on July 17, with a copy to Feliciano, Maney, and Reid. 

He explained that 15 days had passed since his in
itial request, 
but no information had been pr
ovided. Another 9 days passed 
with no r
esponse and, on July 26, Figueroa sent Perez an e
-mail
, with copies to Feliciano, Maney, and Reid, requesting the 
information or a response. A short time later, Rubenstein r
e-plied by e
mail that Reid would follow up on Figueroa
™s re-quest.
12 Sometime in August 2007, Figueroa and Pazo de Jesus met 
with Reid in t
he latter
™s office. Figueroa informed Reid that he 
requested a copy of the 2007 hiring register. He also e
xplained 
to 
Reid
 that he received complaints from employee vete
rans 
that nonveteran employees with the same standing as veteran 
candidates were being 
selected over veterans for more favor
a-ble assignments. Reid told Figueroa he would receive the r
e-quested information and brought Perez, a human r
esources 
specialist, into the discussion. Perez insisted that the Union was 

not ent
itled to the information, bu
t Reid ordered Perez to supply 
the requested info
rmation anyway.
13 10 Jt. Exh. 23, p. 68.
 11 Figueroa™s motivation seeking the information
Šdetermining 
whether nonveterans with lower final ratings were selected earlier than 
veteran applicants
Šwas not disputed. (Jt. Exh. 1; Tr
. 18.) 
 12 Jt. Exhs. 2
Œ4.
 13 I found Figueroa and Pazo de Jesus credible in their contention 
that they informed Reid about their concern as to how the 2007 hiring 
register was being implemented with respect to bargaining unit me
m-bers. Reid denied that they
 told him the reason for the request. Howe
v-
er, the fact that Reid called Perez, who did not testify, into his office 
and told him to provide the i
nformation, undercut his version of the 
conversation and corroborates the Charging Party™s a
ccount. (Tr. 18
Œ22
, 67
Œ72, 149, 151
Œ152.) In other words, I find it unlikely that Reid 
would have ordered the 2007 hiring regi
ster information disclosed 
without an explanation by the union off
icials as to the basis for their 
request. On the other hand, I did not find credib
le Figueroa™s test
imony 
to the extent that he specifically requested applicants™ basic scores and 
final ratings at this meeting. First, such information was not specifically 
mentioned in his July 2 request. Secondly, his trial testimony conflicted 
with an 
earlier affidavit i
ndicating that he did not ask for the test scores 
Approximately 2 months elapsed without any information 
being provided to Figueroa. However, on October 18, Figueroa 
received a letter from Delgado informing him that the info
r-mation request
 was extensive, related to confidential info
r-mation, and was being processed:
  With reference to the above captioned request you [are] a
d-vised that we are currently processing it. As you very well 

know your request is extensive and e
ncompasses confidential
 information. While we are in the process of producing such 
information we are taking the necessary measures to protect 
it. You will be duly informed when the full documents are 

avai
lable.
14   Nearly a month passed and, on November 15, the Union 
filed an u
nfair labor pra
ctice charge alleging the Respondent
™s failure to provide the information requested on July 2. Another 

2 months passed and, on December 17, Figueroa received an 
email response to his information request from Rowe. She i
n-formed Figueroa that 
2007 hiring register i
nformation relating 
to applicants
™ scores would be redacted unless he obtained their 
consent.
  I am the attorney representing the Postal Service in the 
Charge that you have brought against the Postal Service r
e-garding your request for
 information. Please contact me as 
soon as possible to discuss a resolution. It is my understan
d-
ing that you received the list of candidates with the actual 

scores redacted. Do you have consent from these individuals 
for us to release their scores? If so, 
please forward that co
n-sent to me and the Agency will be more than willing to turn 
the documents to you without that information redacted. If 

you do not have consent, perhaps a list of the candidates with 
the order would suffice. I am not in the office tod
ay, but I am 
checking my messages. Leave me a voice mail or return email 
of the best time to reach you to discuss further. Thank you.
15  Figueroa responded to Rowe
™s email a few hours later and 
insisted on full compliance with his information request or an
 explanation of the legal basis for failing to produce the info
r-
mation: 
  I™m Julio A. Figueroa, President of Local 313 and the person 
who brought the charges against the agency that you repr
e-sent. It is my intent that this request be fulfill [sic] in his 
[sic] 

entirety as requested. I have not received any of the doc
u-ments you mentioned because the local agency have [sic] 

never provided to the union in any form or shape. It is very i
n-teresting that you requested me a consent of documents that 

are of public
 domain which not includes any sensitive items 
that are forbi
dden from any law or even the HIPPA law. This 
information is not even i
ncluded in the restrictive information 
as stipulated in the ELM. It is also very interesting the r
e-at the August meeting.  (Tr. 18, 51
Œ54, 57.) In any event, the hiring 
register, in unr
edacted form, does include basic score and final rating 
information.
 14 Figueroa did not dispute Delg
ado™s credible testimony that he told 
Figueroa that it would take ﬁsome timeﬂ to compile the inform
ation. (Jt. 
Exh. 5; Tr. 138.)
 15 Jt. Exh. 6.
                                                                                                                                                          POSTAL SERVICE
 491 nuency of the agency to p
rovide this i
nformation but on the 
other hand, was willing to provide the pe
rsonal information of 
these persons to include addresses, cellular phone numbers 
and even social security numbers without any hesitation. This 
information that is more restrictive 
in reality than the reques
t-
ed information by the union. More over, What the agency 
have to hide by providing information of a hiring roster with 
the names and rankings and/or scores of the individ
uals in the 
roster? Do you really understand what we are tal
king about? 
We are talking about information related to my r
esponsibility 
as the representative of the employees in the US Postal Se
r-vice. Ms. Rowe, I kindly request to you that if there is any 
written provision and/or law that include [sic] the i
nformatio
n requested is so restrictive and sensitive that the agency can
™t provide it to any union official or person, please enlighten me 
with it. If not, I encourage you to provide the information to 
the u
nion as requested.
16  On December 19, Delgado sent Figu
eroa a letter informing 
him the information was available to be reviewed in his office 

or that he would mail a copy of the hiring register to him.
17 On 
Decem
ber 20, however, Rowe sent an e
mail to Figueroa, with a 
copy to the Board agent investigating the Unio
n™s charge, ind
i-cating the Respondent
™s willingness to provide the 2007 hiring 
register information, but with the basic scores and final ratings 

redacted:
  I haven
™t been able to reach you. I believe we can provide you 
the requested information without tur
ning over the scores. 
The eligibility list provides the rank and the veteran
™s status. 
The scores will be redacted. The documents are extensive and 
it will take manpower to go through each sheet. Please co
ntact 
me as soon as possible. I believe this is a w
ay to satisfy your 
request without compromising the privacy of the test takers. If 
you have consent of the anyone [sic] from the list, we can 
forward their test score to you. There are nearly 1000 pages. 
We can prepare an estimated bill for the information
.18  A short while later, Figueroa responded to Rowe
™s email, r
e-jecting her offer to provide the information requested, but with 
the scores redacted:
  MS. ROWE
: I submitted you a response on Monday, Dece
m-ber 17, 2007 based on the first message that you sen
t me by e
-mail. I believe that I was very specific about it and you never 

responded back. It is my position, as union president, that the 
scores that you want 
ﬁredacted
ﬂ from the report are outside 
the scope of the intent of sensitive information and/or re
stric
t-
ed info
rmation as specified in the ELM, the CIM or any other 
provisions that rules the USPS. Based on this, I won
™t be able 
to accept the information offered because it do not fulfill my 

request and defeat [sic] the purpose of my collective bargai
n-in
g investigation. As you noticed a
lready, if you can
™t contact 
me by any other means, you can always contact me by e
-mail 
(julio40@prtc.net) or by any other written correspondence 

available (My fax # is (787) 764
-2121 or my address PO Box 
16 Jt. Exh. 7.
 17 R. Exh. 3.
 18 Jt. Exh. 8.
 366086, San Juan, 
PR 00936
-6086). Again, I
™ll be looking 
forward to receive your response at any time.
19   Rowe responded a short time later and stated she would pr
o-vide Figueroa the next day with a copy of one page from the 
register, with the scores redacted, in order to d
emo
nstrate how 
the information request could be granted 
ﬁwithout violating the 
privacy of the applicants.
ﬂ Figu
eroa responded that he looked 
forward to reviewing the documentation to see if it would sati
s-fy his request.
20  On December 21, Figueroa reviewed
 copies of the hiring 
register in Delgado
™s office. He told Delgado the information 
was not satisfactory due to these redactions. Delgado i
nformed 
him the basic scores constituted confidential and sensitive i
n-
formation that could not be di
sclosed.
21 Later 
that day, Rowe e
mailed Figueroa a copy of page 715 
from the 2007 hiring regi
ster. The sheet contained the names of 
and information relating to six applicants.
 Information r
elating 
to basic scores and final rating scores, however, had been r
e-dacted:
  As I p
romised yesterday, attached is page 715 of the 1398 
pages of information. This document reflects applicants who 
are on the register for the Mail handler position at the Cari
b-bean Di
strict. Listed on this page is the following information: 
The Standing/Rank
ing of the Applicant, the Applicant
™s name, Veteran
™s Points, Exam date, date NTAC mailed out 
the result, the Enter On Registry date, and Expiration Date. 
This provides you with sufficient information to satisfy your 
request for information. As I indicated
 earlier, if you have 
consent from any of the applicants, we will be happy to r
e-
lease their score to you. If you would like the entire list in this 
form, please let me know as soon as possible. Also if you are 
alleging that these individuals are members of
 your union, 
please advise. Thank you.
22   Later that day, Figueroa responded to Rowe
™s email and r
e-jected the contention that the information contained on the 

sheet would satisfy the information request:
  MS. ROWE
: First let me clarify something. It is th
e union 
who will decide what information will be sufficient or enough 
because it is the union who is conducting the investigation 
and or the possibility that a grievance may be filed (EL
-312 Section 413 and Article 17 and 31 of the CIM). Second: The 

consen
t from the candidates that you are trying to impose on 
the union is clearly outside the scope of the provisions me
n-tioned above. Third: I personally review this [sic] pages today 

with Mr. Juan Delgado, Mgr. LR in Puerto Rico and I stron
g-ly disagree to rece
ive information which is different from the 
information properly requested by the union. It is not true that 
the information you intend to provide include the i
nformation 
you mentioned. As a matter of fact, out of the listing for e
x-ample, you can
™t even de
tect who is a veteran and who is not. 
Fourth: You have argue [sic] that I need consent or that the i
n-19 Jt. Exh. 9.
 20 Jt. Exhs. 10
Œ11.
 21 Tr. 142, 145.
 22 Jt. Exh. 12; 
R. Exh. 2.
                                                                                                                        DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 492 formation can
™t be provided but at any time you have provi
d-ed us with any legal provision that support your resistance to 
provide the information. Based on
 these facts, I
™m hereby 
kindly request [sic] that the information be provided by the 
union as requested and to avoid any more delays. This is been 

going on since A
ugust and I believe enough time has gone by 
already. Any more questions, feel free to contac
t me at your 
earliest conve
nience.
23  The Respondent
™s law department followed up by sending 
the Union a copy of the 2007 hiring register with co
nfidential 
inform
ation redacted, including basic scores and final ratings. 
That information was not satisfactor
y and Figueroa submitted a 
new information r
equest to the Respondent on January 30. The 
new request, unlike the July 2 request, specif
ically requested 
applicants
™ basic scores and final ratings. He copied Feliciano 
and Reid on the request: 
  The purpose of
 this letter is to kindly request the following i
n-formation: Caribbean District Hiring Registers including the 
scores of all the candidates (veteran and non
-veteran) for the 
year of 2007. The information shall include the name, the 
scores, whether or not t
hey are veterans, the final scores for 
each candidate and their eligibility position in the register. 
Any questions, feel free to contact me at any time.
24  Reid responded to Figueroa
™s email on January 30. Reid i
n-quired as to the relevance of the request,
 since many on the 
2007 hiring register were not employees and, thus, not repr
e-sented by the Union. He added that the request was being r
e-viewed by the Respondent
™s legal department, but asked 
whether the info
rmation provided thus far was satisfactory. He 

also asked Figueroa to explain why he sought this information 
and the names of any individ
ual known to have been 
ﬁharmed
ﬂ as 
ﬁmany on the register are non employees not re
presented
ﬂ by 
the Union. Figueroa replied shortly thereafter:
  The information provid
ed was not complete because all the 
scores were blackened. Since the case still pending at the 

NLRB and we have already spoken about this situation once, 

the charges at the NLRB had to be amended for the clarific
a-
tion purposes and I had to sent you the pro
per request (even 
though we verbally have discuss it many times) for the record. 
The Law department wanted to give me the same information 
that I rejected previously from Juan and you. Based on this, I 
again requested that all scores shall be provided as r
equested. 
Any questions, let me know.
25  On February 1, Figueroa supplemented his comment to Reid 
by insisting that the rel
evance of the information would be 
determined by the investigation to be conducted by the U
nion:
  As an experience Labor Relations la
wyer, you should be 
aware that the rel
evancy of the information requested is based 
on the investigation that the u
nion will be performing.
  How I will be able to probably present a case when I don
™t have information necessary, for comparison purposes, to d
e-23 Jt. Exh. 13.
 24 Jt. Exh. 14.
 25 Jt. Exh. 15.
 termine whether or not a violation really occurred. You also 

know that in contract cases the union have the bu
rden of proof 
and that is the purpose and the necessity of this report. More 
over, if you don
™t want to provide the information now, it is 
your p
rerogative but I have interest, the right and I also have 
the 
ﬁneed to know
ﬂ if this information will be a key element 
in demonstrating my case when I pr
esented, if that
™s the case.
  You are also very aware of the provisions of Article 17, 19 
and 31 of our
 CBA, who ent
itle me to this information.
  I have a question: Why are you so reluctant know to provide 

this information when you have personally agreed to provided 

to me in the prior occasion? Is there something I should not 
know now?
  Any questions, pleas
e feel free to contact me at your earliest 
convenience.
26  On February 1, Figueroa e
mailed Rowe, but addressed it to 
Delgado. He requested a copy of the 2007 hiring register i
n-cluding the names of all candidates, their basic scores, vete
rans 
preference sta
tus, final rating scores, and eligibility pos
itions.
27  Rowe r
eplied on February 4:
  Are you requesting the same list of information that was sent 
to you prev
iously? You should have received a list containing 
over 8,000 names as recently as January 8, 2008
. Are you 
now asking for the test scores (basic and final) that were pr
e-
viously redacted from the list? Or are you asking for som
e-
thing different? The list that was forwarded to you contains 

the name, eligibility, rank, and veteran
™s status for the Mail 
Handler
™s pos
ition. Please advise. Thank you.
28  Reid also replied to Figueroa on the same day, explaining 
that he was 
ﬁattempting to a
ssess relevance as to who may have 
been injured and your right to represent their interest.
ﬂ He fu
r-ther explained that ther
e was a problem with the request to the 
extent that it sought inform
ation about individuals that don
™t work for the Postal Service and something that happened to 
them prior to [being] hired.
ﬂ Reid concluded with an offer to 
work on a 
ﬁresolution if you pro
vide me more information 
about what you are trying to prove.
ﬂ29 There was no fu
rther 
communic
ation between the parties. 
 Analysis
 The General Counsel contends that the Respondent is r
e-quired to provide the test scores on four grounds: the Respon
d-ent is req
uired under the Privacy Act to provide the U
nion with 
information which is presumptively relevant in acco
rdance with 
the National Labor Relations Act; the test scores on the hiring 
register are essential to determine whether the Union should file 
a grievan
ce regarding the Respondent
™s possible departure from 
its hiring standards and policies; and the Respondent
™s re-quirement of a waiver from applicants is unfounded, unreali
s-tic, and overly burdensome; and the Union
™s need for test 
scores outweighs the Respo
ndent
™s confidentiality claim.
 26 Jt. Exh. 16.
 27 Jt. Exh. 17.
 28 Jt. Exh. 18.
 29 Jt. Exh. 19.
                                                                                                                        POSTAL SERVICE
 493 The Respondent resists disclosure of the basic scores and f
i-nal ratings on several grounds. First, the Respondent a
sserts the 
General Counsel failed to demonstrate that know
ledge of the 
scores of more than 8000 applicants was
 necessary and relevant 
to the perfor
mance of its duties. In the alternative, even if the 
test scores were relevant to the Union
™s performance of its d
u-ties, the Respondent asserts it met its burden of showing an 
adequate reason for refusing to disclose th
em, unless appl
icants 
consent to their release. F
inally, the Respondent contends that 
the r
equest for the test scores on the hiring register as of July 
2007 contained the names of appl
icants, not the employees who 
were hired. As such, the information reque
sted would not have 
included the names and test scores of the veteran emplo
yees 
who complained to the U
nion or the nonveteran employees that 
they complained about. 
 An employer is obliged to provide a union, upon request, i
n-formation that is relevant and n
ecessary to its role as the excl
u-sive ba
rgaining representative of its employees. 
Detroit Edison 
Co. v. NLRB
, 440 U.S. 301, 303 (1979); 
NLRB v. Acme Indu
s-trial Co.
, 385 U.S. 432, 435
Œ436 (1967). Where the requested 
information involves matters outside the 
bargaining unit, 
how-ever, the union has the burden of 
demonstrating a re
asonable 
objective basis for the 
information. 
Comar
, Inc.,
 349 NLRB 
342, 361
Œ362 (2007); 
Tri
-State Generation & Transmission 
Assn.,
 332 NLRB 910 (2000); 
Shoppers Food Warehouse,
 315 
NLRB 258, 259 (1994). That burden is not an exce
ptionally 
heavy one, requiring only a showing of ﬁpro
bability that the 
desired information [i]s rel
evant, and that it would be of use to 
the union in carrying out its statutory duties and responsibil
i-ties.ﬂ 
NLR
B v. Acme Industrial Co.
, supra at 437; 
Shoppers 
Food Warehouse
, supra at 259; 
Postal Se
rvice
, 310 NLRB 391, 
392 (1993). In this regard, the Board follows the broad stan
d-ards of pretrial discovery in determining the relevance in i
n-formation requests. 
Kathl
een™s Bakeshop, LLC
, 337 NLRB 
1081, 1093 (2002), enfd. 2003 WL 22221352 (2d Cir. 2003).
 Information pertaining to bargaining unit employees is pr
e-sumptively relevant and ne
cessary, and must be produced. In 
this regard, the General Counsel argues, at page 7
 of his brief, 
that the Union needs a copy of the 2007 hiring register for the 
San Juan Post Office in order to 
ﬁverify that the sum of an a
p-plicant
™s test score, plus the veteran points, add up to the appl
i-cant
™s ranking in the hiring roster. Without the 
test scores, the 
Union is unable to objectively examine whether the Postal Se
r-vice has engaged in the discrimination of employee veterans by 
not adding the veteran points to an applicant
™s test score.
ﬂ Figueroa followed up on his July 2 information request
 by 
meeting with Delgado in August and asking for a copy of the 
2007 hiring register. It was not reasonably foreseeable at that 
time, however, that the R
espondent, in processing the request, 
would ultimately provide a redacted version of the 2007 hiring 
register. That issue arose, in fact, on December 21, when the 
Respondent provided the Union with a redacted version of the 
2007 hiring register. Figueroa objected to that produ
ction, but 
resubmitted another information request on January 3, specif
i-cally requ
esting another copy of the hiring register, but unr
e-dacted as to the basic scores and final ratings of applicants. 
 In this case, the Union
™s July 2 request sought a copy of the 
entire 2007 hiring register for the San Juan Post Office. Of the 
over 8000 app
licants initially placed on the 2007 hiring regi
s-ter, 22 were hired and their names r
emoved from the list. There 
were complaints among that group hired
Šthe veteran emplo
y-eesŠthat nonveterans with lower final ratings were hired b
e-fore them. Figueroa did not
, however, state that he was attemp
t-ing to investigate the Respondent
™s implementation of a
rticle 
12, the seniority provision in the collective
-bargaining agre
e-ment. Nor did he seek to limit the information sought to the 22 

hired appl
icants/bargaining unit
 members. 
 Information sought regarding applicants for employment is 
typically found to involve matters outside the bargaining unit. 
See, e.g., 
Finch,
 Pruyn & Co.
, 349 NLRB 270, 278
Œ280 (2007) 
(prehire drug and alcohol testing of applicants is not a mandat
o-ry subject of bargaining and, therefore, information concer
ning 
such testing is not deemed presumptively relevant). Accordin
g-
ly, 2007 hiring register information as to applicants who were 
not hired and, thus, are not bargai
ning unit members, 
would not 
be 
presum
ptively relevant. As to that information, the Union 
has the burden of 
demonstrating a reasonable obje
ctive basis 
for the 
information. In addition, the Union must a
ddress the 
concerns about confidentiality raised by the Respo
ndent, who 
relies on the S
upreme Court™s applic
ation of privacy interests to 
proposed disclosure of employee apt
itude test scores in 
Detroit 
Edison Co. 
In this regard, the Respo
ndent, at pages 28
Œ36 of its 
brief, relies on the Court™s recognition of the fact that the rev
e-lation of 
aptitude test scores ﬁmay threaten an indivi
dual™s ego 
and sense of self
-worth.ﬂ The Respondent also refers to the 
testimony of its industrial psychologist, Dr. Martha He
nnen, to 
say essentially the same thing. 
 Until recently, longstanding Board precedent
 held that 
ﬁthe 
requesting union need not inform the signatory employer of the 
factual basis for its requests, but need only indicate the reason 
for its request.ﬂ 
Corson & Gr
uman Co.,
 278 NLRB 329, 334 
(1986), enfd. 811 F.2d 1504 (4th Cir. 1987). A majorit
y of the 
Board questioned that standard, however, in 
Contract Flooring 
Systems, Inc.
, 344 NLRB 925 (2005), indicating they did not 
necessarily agree with Board prec
edent that a union can simply 
state a reason for its request. In any event, the burden of es
tab-lishing the relevance of such information ﬁis not exce
ptionally 
heavyﬂ and would be satisfied by ﬁsome initial but not ove
r-whelming demonstration by the union.ﬂ 
St. George Warehouse, 

Inc., 
341 NLRB 904, 925 (2004
), citing 
Hertz Corp., 
319 
NLRB 597, 599 
(1995). 
 There is no contention that the Respondent discriminated 
against any of the applicants who were not hired.
 As such, i
n-formation concerning applicants who were not hired and r
e-mained on the 2007 hiring register i
nvolves matters outside the 
bargaini
ng unit and has no rel
evance to this case. 
Cf. 
Mid
-Continent Concrete
, 336 NLRB 258 (2001), enfd. 308 F.3d 859 
(8th Cir. 2002) (union informed employer of factual basis u
n-
derlying its contention of discrimination based on appl
icant™s 
union activities);
 Har
desty Co
., 336 NLRB 258 (2001) (union 
entitled to review applicant list where it i
nformed employer of 
belief that union member was discrim
inated against, in part, 
because he wore a union cap).
 Nevertheless, the facts underlying the Union™s concern about 
the improper administration of seniority among the mail ha
n-dlers hired in 2007 were communicated to the R
espondent at 
 DECISION OF THE NATI
ONAL LABOR RELATIONS
 BOARD
 494 the hearing on April 22, 2008. 
Article 12 of the collective
-bargaining agreement requires computation of se
niority based 
upon the first day 
of employment, incorporates prior seniority 
principles, authorizes employees to request correction of se
n-iority standing, and requires the installation head to post a se
n-iority list, which is to be updated quarterly. As such, info
r-mation necessary for the 
calculation and verification of senior
i-ty of existing employees, such as that contained on the 2007 

hiring re
gister, would be presumptively relevant to the Union™s 
role. 
 It is not clear whether the Respondent also asserts confide
n-tiality under 
Detroit Edi
son
 as also extending to a class of di
s-closure limited to the 22 employees hired in 2007. In any event, 
it does not. Although 
Detroit Edison 
involved a request for the 
testing records of current employees, the testing related to their 
applications for 
new 
positions. As such, the union sought the 
records of unsuccessful a
pplicants. Contrary to the information 
request in 
Detroit Edison, 
the disclosure of the 2007 hi
ring 
register information to the Union would have related only to the 

successful applicants and
 bargaining unit members. The R
e-spondent here seemed to recognize this right on the part of the 
Union in its responses to the Union on December 21, 2007
, and 
January 30, 2008.
  Under recent Board law, whether the Respondent™s duty to 
respond to the Union™s
 info
rmation request runs from July 2, 
2007 or April 22, 2008, the Respondent would, in either i
n-stance, be ordered to provide the requested inform
ation. See 
H & R Industrial Services,
 351 NLRB 
1222
, 1226
Œ1227
 (2007). 
See also 
Dodger Theatricals Holdings, 
Inc
., 347 NLRB 953 fn. 
3 (2006), where 
Member Schau
mber, citing 
Contract Flooring 
Systems, Inc.
, 344 NLRB 925
, stated that he would find a viol
a-tion where the union apprises the e
mployer of its factual basis 
at the unfair labor practice hearing, the union™
s disclosure su
p-ports the relevancy of the information, and the employer co
n-
tinues to wit
hhold it. The violation would be as of the date of 
the hearing, but the remedy is the same. The Respondent would 
be ordered to disclose the relevant and necessary info
rmation. 
 In view of the trial testimony supporting the relevant po
rtion 
of the information request, which is authorized pursuant 
to the 
seniority provisions of a
rticle 12 of the co
llective
-bargaining 
agreement, I find that the Union had a valid reason for
 reques
t-ing information which was necessary and relevant to its repr
e-sent
ation of employees. The Respondent provided a satisfactory 
defense to the production of the e
ntire 2007 hiring register, but 
having received a valid expl
anation at the hearing, it is 
not 
justified in continuing to r
efuse, as it seems to do in its brief, to 
disclose the test scores of the 22 mail handlers hired by the San
 Juan Post Office in 2007. 
Accordingly, 
by failing and refusing 
to provide nece
ssary and relevant information to the 
Union 
which was r
equested by e
-mai
l transmissions on July 2, 2007, 
and January 30, 2008, and further clarified at the hea
ring on 
April 22, 2008, the Respondent has violated its duty to bargain 
in good faith, and has violated Section 8(a)(5) and (1) of the 
Act.
 CONCLUSIONS OF 
LAW 1. By failing and refusing to provide the Union, in wri
ting, 
with the information requested in the Union™s information r
e-quest of July 2, 2007
, and January 31, 2008, and more fully 
explained at the hearing on April 22, 2008, the R
espondent has 
unlawfully refused to bargain with the U
nion and has violated 
Section 8(a)(5) and (1) of the Act.
 2. The violation set forth above is an unfair labor practice a
f-fecting commerce within the meaning of the Act.
 THE 
REMEDY
 Having found that Respon
dent has engaged in certain u
nfair 
labor practices, I shall recommend that it be r
equired to cease 
and desist therefrom and to take certain affirmative action ne
c-essary to effectuate the policies of the Act. I shall recommend 
that Respondent be ordered to 
furnish, in part, the requested 
information to the Union, and to post an a
ppropriate notice.
 On these findings of fact and conclusions of law and on the 
entire record, I issue the following reco
mmended
30  [Recommended Order omitted from publication.]
 30 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and reco
m-mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-ed by the Board and all objections to them shall be deemed waived for 
all pu
rposes.
                                                             